*338DECISION.
. The Board determines that, in view of the amount of timber cut in 1920, the depreciation allowed is too small and that taxpayer’s depreciation for 1920 should be computed by dividing the residua] value of its depreciable property in 1920 by the total quantity of timber at December 31, 1920, and multiplying the amount of timber cut in 1920 by the quotient so obtained as the rate of depreciation per thousand feet of timber cut, as follows:
Total cost of assets December 31, 1920-1-$47, 705. 31
Less depreciation reserve December 31, 1919-$21,739. 45
Balance to be depreciated after December 31, 1919-$25, 905. 80
Balance of timber to be cut_feet— 17,228, 000
Bate of depreciation per M- $1. 51
Depreciation allowable, 1920, 5,184,336 feet, at $1.51 per M- $7, S28. 35
The determination of the Commissioner is disapproved and the deficiency to be assessed will be settled by the Board on consent or on seven days’ notice under Bide 50.